                                                                                         FILED
                                                                                2019 Nov-12 PM 12:17
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

WILLIE ABNER,                              )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )    7:19-cv-00353-RDP-JEO
                                           )
TYNUA L. EDWARDS, et al.,                  )
                                           )
       Defendants.                         )

                          MEMORANDUM OPINION
      The Magistrate Judge filed a report on October 16, 2019, recommending this

action be dismissed without prejudice for failing to state a claim upon which relief

can be granted pursuant to 28 U.S.C. § 1915A(b)(1). (Doc. 9). Although the

Magistrate Judge advised Plaintiff of his right to file specific written objections

within fourteen (14) days, no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the Magistrate Judge’s report

is hereby ADOPTED and the recommendation is ACCEPTED. Therefore, in

accordance with 28 U.S.C. § 1915A(b)(1), this action is due to be dismissed without

prejudice for failing to state a claim upon which relief can be granted.

      A Final Judgment will be entered.
DONE and ORDERED this November 12, 2019.



                              _________________________________
                              R. DAVID PROCTOR
                              UNITED STATES DISTRICT JUDGE




                                2
